J-E02009-14
J-E02012-14


                            2014 Pa. Super. 223


IN THE INTEREST OF: M.T., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


APPEAL OF: C.T., III AND M.T., PARENTS



                                                  No. 1138 WDA 2013


               Appeal from the Order entered June 10, 2013,
               in the Court of Common Pleas of Blair County,
              Civil Division, at No(s): CP-07-DP-0000077-2012




IN THE INTEREST OF: C.T., IV., A MINOR        IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


APPEAL OF: C.T., III AND M.T., PARENTS



                                                  No. 1139 WDA 2013


               Appeal from the Order entered June 10, 2013,
               in the Court of Common Pleas of Blair County,
              Civil Division, at No(s): CP-07-DP-0000076-2012


IN THE INTEREST OF: M.J.T., A MINOR           IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


APPEAL OF: C.T., III AND M.T., PARENTS
J-E02009-14
J-E02012-14


                                                           No. 541 WDA 2014


               Appeal from the Decree entered March 5, 2014,
                in the Court of Common Pleas of Blair County,
                    Orphans’ Court, at No(s): 2013 AD 39A


IN THE INTEREST OF: C.E.T., IV., A                    IN THE SUPERIOR COURT OF
MINOR                                                       PENNSYLVANIA



APPEAL OF: C.T., III AND M.T., PARENTS



                                                           No. 542 WDA 2014


               Appeal from the Decree entered March 5, 2014,
                in the Court of Common Pleas of Blair County,
                     Orphans’ Court, at No(s): 2013 AD 39


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., BOWES, SHOGAN, ALLEN,
OTT, WECHT, STABILE, and JENKINS, JJ.

OPINION BY ALLEN, J.:                                  FILED OCTOBER 08, 2014

      M.T. (“Mother”) and C.T., III (“Father”) (collectively “Parents”) have

appealed from the June 10, 2013 Orders changing the permanency

placement goal of the parties’ two dependent children, C.E.T., IV (d.o.b.

September 2010), and M.J.T. (d.o.b. October 2011) (“the Children”), to

adoption, and from the March 5, 2014 decrees terminating Mother and

Father’s parental rights.


      We   initially   note   that   although   the    trial   court   conducted   the

termination hearing on November 21, 2013, the trial court waited until this


                                         2
J-E02009-14
J-E02012-14

Court affirmed the Children’s goal change on March 4, 2014 before entering

the March 5, 2014 termination decrees.         On April 17, 2014, this Court

entered an order granting en banc reargument, and withdrew the March 4,

2014 decision affirming the goal change. The trial court did not vacate the

termination decrees it entered on March 5, 2014. We find no error in such

action, and note that “a goal change from reunification to adoption [i]s not a

necessary   prerequisite   to   the   initiation   of   involuntary   termination

proceedings.” In re N.W., 859 A.2d 501, 507 (Pa. Super. 2004) (citing In

re M.G., 855 A.2d 68 (Pa. Super. 2004) (emphasis in original)).              Our

Supreme Court has held that “an agency may file a termination petition even

where reunification remains the permanency goal for the child.”            In re

Adoption of S.E.G., 901 A.2d 1017, 1026 (Pa. 2006). This is due in part to

the policy espoused by the federal Adoption and Safe Families Act, 42 U.S.C.

§ 671-675, which imposes upon the states the requirement to focus on a

dependent child’s need for permanency, rather than the parents’ actions.

Consistent with the foregoing, we consider both the June 10, 2013 orders

effectuating goal change, and the March 5, 2014 decrees terminating Mother

and Father’s parental rights.


      Critical to our analysis in this appeal is the trial court’s compelling,

detailed and accurate recitation of the evidence of record.       Because of its

relevancy, we adopt and reproduce the trial court’s recitation of the facts

and procedure below:

            Relative to the parents’ initial appeal concerning the goal
      change to adoption, [the Superior] Court entered a decision filed
      March 4, 2014 affirming [the trial] court’s Order of June 10,
      2013 by a 2-1 decision.      However, after submission of an
      application for re-argument by the parents, [the Superior] Court
                                       3
J-E02009-14
J-E02012-14
     subsequently entered an Order on April 17, 2014 granting their
     application and vacating its prior March 4, 2014 Order. On June
     3, 2014, [the Superior] Court entered an Order denying BCCYF’s
     motion to consolidate the goal change and termination of
     parental rights appeals, but indicated instead, that the cases will
     be listed as related appeals.       The matter of re-argument
     pertaining to the goal change, and the termination of parental
     appeals, is to be submitted on briefs by counsel of record for the
     parties before an En Banc panel on August 5, 2014.

           The subject children, C.E.T., IV and M.J.T., were removed
     from the care of their parents on June 22, 2012 pursuant to a
     Voluntary Placement Agreement signed by the parents, C.T., III
     and M.T. C.E.T., IV was placed in the [M.] foster home on such
     date, while M.J.T. was placed in the same foster home three (3)
     days later (June 25, 2012) upon her release from the hospital. A
     Dependency Petition was filed for both children on July 5, 2012,
     and an Adjudicatory Hearing was scheduled before the master
     on July 18, 2012. However, both parents and the paternal
     grandparents, C.T.J. and P.T., requested that the matter be
     heard by a judge in the first instance, therefore, the matter was
     subsequently scheduled before the undersigned on September
     13, 2012.

           By Orders of Adjudication entered September 17, 2012,
     both children were declared dependent and have remained in the
     custody of BCCYF since such time. BCCYF initially became
     involved with this family after receiving two (2) Childline reports
     on June 19, 2012. The initial Childline report (C.L. No. 07-
     11165) alleged that M.J.T. was the victim of abuse (serious
     physical injury and serious physical neglect) by her paternal
     grandfather, C.E.T., Jr., due to second degree burns suffered to
     her feet, ankles, thigh and buttocks. She was admitted to UPMC
     – Mercy Hospital in Pittsburgh, PA.          (RR 3-4; Order of
     Adjudication, 9/17/12 ¶15 (a)(1)). The second Childline report
     (C.L. No. 07-11166) alleged that M.J.T. was the victim of abuse
     (serious physical injury) as a result of severe proximal humerus
     fracture and metacarpal fracture, as well as various bruising to
     her face, head and extremities, and abrasions to the left eyelid,
     nose, upper lip and chin that were inconsistent for a child her
     age (at the time of the Childline referral the identity of the
     perpetrator(s) was unknown). (RR 4; Order of Adjudication,
     9/17/12, ¶15 (a)(1)).


                                     4
J-E02009-14
J-E02012-14
            The daughter, M.J.T., was seen by Dr. Janet Squires and
     Dr. Joy Richmond while at UPMC – Mercy. Both doctors opined
     that the bruising and fractures could not have been caused by an
     accidental source.     (RR 5).    More specifically, Dr. Squires
     reported that after reviewing an x-ray of M.[J.T.]’s injuries, the
     right humerus fracture was estimated to be one (1) to three (3)
     weeks old, and that the metacarpal fracture was most likely
     caused by squeezing or pounding of the hand. (See Dependency
     Petitions, p. 5).

           In our September 17, 2012 Order of Adjudication, we
     specifically made the following finding:

        “…the court finds clear and convincing evidence that the
        child, M.J.T., was the victim of abuse (serious physical
        injury) relating to the bruises, abrasions and fractures.
        The court further finds clear and convincing evidence that
        the bruising, abrasions, fractures and burns all would have
        caused M.J.T. severe pain and would have significantly
        impaired the child’s functioning and development for a
        period of time. With respect to the identify (sic) of the
        perpetrator of the bruises, abrasions and fractures,
        however, there is only prima facie evidence that the
        perpetrators of the abuse are the parents and
        grandparents due to the fact that they were the only ones
        responsible for the welfare of the children during the time
        that the injuries occurred…”

Order of Adjudication, 9/17/12, ¶15(a)(1)

           The 6th Month Permanency Review hearing was held
     December 11, 2012.       In our Permanency Review Order of
     December 13, 2012, we found that “[t]he parents still must
     come to a greater understanding and appreciation relative to the
     burn injuries and fractures that [M.J.T.] suffered, including the
     cause(s) of such injuries.”       (Permanency Review Order,
     12/13/12, ¶3(b)(ii)). We also found that each child was doing
     well in the [M.] foster home and that Mr. & Mrs. M[.] were a
     permanent adoptive resource if reunification did not occur.
     (Permanency Review Order, 12/13/12, ¶23(b)). Finally, we
     found that the parents had made “slow progress relative to the
     FICS Reunification Services.”      (Permanency Review Order,
     12/13/12, ¶23(i)).


                                     5
J-E02009-14
J-E02012-14
         Reunification services were initiated through Family
     Intervention Crisis Services (hereinafter “FICS”) on July 26,
     2012 and remained open until June 10, 2013. (RR 10, 60, 128,
     275 & 283). During the course of time, visits were increased,
     but always remained fully supervised.         FICS also offered
     separate counseling sessions and parenting education sessions
     once per week with both parents. (RR 10, 61 & 134). The
     counseling and parenting sessions were later combined in
     February of 2013.       (Id.).  In addition, FICS facilitated the
     Women Aware Program for the mother, the Men Helping Men
     Program for the father, with the goal of assisting the parents in
     their relationship with one another. (RR 56 & 135).

           In addition to the services provided by FICS, the family
     was afforded numerous other services to assist them in reaching
     the goal of reunification. (RR 10-11, 55 & 70). For example, the
     parents attended the Family Resource Center Parenting Program
     in September 2012, and were scheduled to continue until
     November 15, 2012. (RR 10-11). However, both parents were
     discharged from the program due to the distraction caused by
     [Father] openly flirting with other women in the group (RR 70).
     Further, both parents were engaged with the Parents as
     Teachers Program (RR 55), and both children receive Early
     Intervention Services (RR 51 & 217). Shelley McCune of FICS
     noted that there were some positive attributes for the parents,
     for example, they were cooperative, kept a clean and orderly
     house, possessed a strong desire to have their children return
     home, and developed a good relationship with the resource
     parents. (RR 13-15).

            Ms. McCune, however, also noted several deficiencies that
     the parents shared, including a lack of understanding of the
     injuries that their daughter had suffered which resulted in her
     placement. (RR 17). A particular concern was the fact that
     neither parent recognized the child’s obvious body bruising; did
     not realize that she had suffered several broken bones, and had
     no knowledge nor any explanation as to how those injuries
     occurred. (RR 17). The parents’ lack of knowledge and their
     failure to offer a viable explanation as to what occurred to their
     daughter has been, and continues to be, a very serious concern
     to this court because of the difficulty this creates in ensuring that
     the children are safe in the care, custody and control of their
     parents. (RR 17).


                                      6
J-E02009-14
J-E02012-14
            Ms. McCune further noted that the parents were very
     dependent on the children’s paternal grandparents for basic
     support. For example, the grandparents provided child care,
     transportation, financial assistance and general assistance in
     every day matters that the parents could not understand or
     handle on their own. (RR 19-20). Although we recognize that a
     positive support system is important in any family situation, of
     particular concern to this court is that the serious and significant
     injuries suffered by the daughter occurred while she was solely
     in the care, custody and control of the paternal grandfather (RR
     19-20).

            During the supervised visits observed by FICS, there were
     several ongoing safety concerns. (RR 72, 76-78 & 81). Ms.
     McCune testified during one occasion, C.E.T. was playing with an
     open pair of adult scissors and the parents needed prompting to
     remove them from his possession. (RR 78). There was another
     occasion when the parents had a space heater on the floor of
     their residence that became hot enough to burn on contact with
     the skin. (RR 78). The children would walk over toward the
     heater, which needed to be addressed several times with the
     parents. (Id.). Ms. McCune expressed concern with the parents’
     inability to recognize situations that could jeopardize the safety
     of their children. (Id.).

           Another area of concern noted at the initial Adjudicatory
     hearing was the parents’ inability to recognize appropriate
     developmental stages for their children. For example, the father
     would refer to the daughter as walking when she was actually
     crawling; they both claimed that the daughter was crawling and
     pulling herself up at the age 4 months; etc. Due to these
     concerns, BCCYF requested that both parents undergo
     psychological evaluations to assess their intellectual functioning
     and parenting skills. (RR 8, 20-21).

            A 9th Month Interim Review Hearing was held March 5,
     2013. In our March 12, 2013 Permanency Review Order, we
     stated the following: “FICS has a concern in that despite the
     investment of services and the passage of time, the visits remain
     fully supervised as the parents are not always fully attentive to
     the children which raises safety concerns” and “the parents
     cannot consistently ensure that the children are safe in their
     care. FICS also expressed a concern with the father being
     disrespectful toward the mother, and that he has been verbally

                                      7
J-E02009-14
J-E02012-14
     abusive in the past as well, which negatively affects the mother’s
     self-esteem.”     (Permanency      Review      Order,     3/12/13,
     ¶¶3(a)(ii)and3(b)(ii).

           In our March 12, 2013 Permanency Review Order, we also
     indicated that before the children could be reunified with their
     parents, that “[t]he court needs to be satisfied that they are
     capable of being fully attentive to the needs of their children and
     that they can consistently provide a safe and secure
     environment.” (Permanency Review Order, 3/12/13, ¶7).

           The psychological evaluations of the parents occurred on
     January 30 and February 12, 2013, by Marilyn Morford, Ph.D.
     (RR 98). Dr. Morford is a licensed psychologist with a specialty
     in child psychology. The purpose of her evaluation was to
     determine the parents’ intellectual, personal, and emotional
     functioning, as well as their parenting ability and the relationship
     between the children and parents.          (RR 99; Psychological
     Evaluations, p. 1). Dr. Morford’s Psychological Evaluations were
     admitted as Petitioners’ Exhibits 1 & 2 at the March 13, 2013
     hearing and are incorporated herein.

            Dr. Morford testified that both parents have some
     limitations with intellectual functioning (RR 101; M.T.
     Psychological Report, p. 6; C.T. Psychological Report, p. 5).
     After conducting an assessment of [Mother’s] verbal
     comprehension, she was considered to have an approximate
     developmental age of an average 14 year old, while [Father’s]
     verbal comprehension placed him approximately at the
     developmental age of a 9 year old. (RR 103; Id.). Dr. Morford
     explained that at these developmental ages, the parents would
     have limitations with their abstract reasoning and planning.
     Such would also significantly affect their functioning in relation to
     their parenting ability. (RR 103-104). Further, the parents were
     observed to have difficulty with adaptive skills and daily
     functions. (RR 126).

           Dr. Morford also expressed concern with the mother’s lack
     of understanding of developmental milestones relative to the
     children. (RR 107). As to the father, Dr. Morford noted that he
     had a tendency to deny basic flaws and that he had issues with
     maturity, such as impulse control. (RR 109). Dr. Morford
     explained that the father’s level of intellectual maturity may be

                                      8
J-E02009-14
J-E02012-14
     affecting his ability to focus on monitoring the children and
     responding to them at an appropriate level. Consequently,
     [Father’s] intellectual immaturity was found to be one of the
     primary factors that affected his ability to properly parent the
     children. (RR 109-110).

            At the 9th Month Interim hearing, Dr. Morford continued to
     question whether the parents could remedy the circumstances
     related to the safety issues that necessitated the children’s
     placement in a reasonable amount of time due to their limited
     intellectual abilities and emotional needs. (RR 114 & 125).
     Further, Dr. Morford found it significant that the service
     providers who had been in the home the prior six (6) months
     offering reunification services determined that they could not
     scale back from a full level of supervision. (RR 115). Therefore,
     Dr. Morford did not foresee a time in the near future when daily
     checks and supervision would not be important to monitor the
     safety of the children in their parents’ home. (RR 115).

           At the time of the 9th Month Interim hearing in March
     2013, Ms. McCune confirmed that with the lack of progress being
     made relative to the visits and counseling, she concurred with
     Dr. Morford in her belief that she did not foresee any time in the
     near future that visitation could be scaled back from full-time
     supervision. (RR 147). Even though the parents were generally
     cooperative with the services, there remained a lack of
     consistency, the parents were easily distracted, they were not
     consistently implementing what they had been taught; and
     safety issues continued to persist. (RR 148-149). Ms. McCune
     stated that the parents also continued to have unrealistic
     developmental expectations for their children. (RR 152). Ms.
     McCune also noted that the parents provided inconsistent
     statements as to how the injuries to their daughter occurred.
     (RR 157-158).

            At the 9th Month Review hearing, it was expressed to the
     parents by this court and BCCYF that they needed to show
     significant improvement and consistency before reunification
     with the children would occur. (RR 184-185). Unfortunately,
     over the next three (3) month period, FICS felt the need to
     continue to provide fully supervised visits as they still had
     significant concerns concerning the parents not consistently
     implementing safety suggestions and being able to supervise
     their children on their own. Furthermore, if the grandparents

                                     9
J-E02009-14
J-E02012-14
     were present, the parents would tend to step back and rely upon
     the help of the grandparents. (RR 206-207). FICS still noted
     continued safety concerns concerning the children, and the need
     to intervene to avoid potential safety hazards. (RR 208-210 &
     215).

            Despite the numerous services provided to the parents, as
     of June 2013, Ms. McCune still could not recommend that the
     children be returned to the parents’ care. In fact, she was not
     able to provide a time frame for the parents to achieve a level of
     unsupervised visits due to their lack of progress to date. (RR
     217-218, 220). Ms. McCune also pointed out that there were
     more concerns in the most recent two (2) months than there
     had been in the prior months. (RR 231-238). Ms. McCune
     testified that the parents actually regressed in the area of
     consistently recognizing and addressing safety concerns. (RR
     218, 220).

           After the 12th Month Review Hearing held June 7, 2013,
     we entered an Order on June 10, 2013, wherein we made the
     following findings as to both parents:

        “[T]he mother and father have attended nearly all
        meetings and visits with FICS Reunification Services, but
        they have failed to recognize and appropriately address
        the safety concerns for the children on a consistent basis.
        The parents continue to work with Parents as Teachers in
        their home weekly. The child, [C.E.T., IV], continues to
        receive therapy for his developmental delays through both
        Denise Adams and the FICS Parent Educator, and the
        mother will utilize at times the tools and techniques that
        she has been taught, but not on a consistent basis. The
        visits that occur remain fully supervised due to safety
        concerns.     [The parents] have not demonstrated any
        ability to protect their children on a consistent basis, and
        often have immature responses to FICS’ staff when safety
        concerns are expressed. Despite the efforts and time
        investment by the service providers, there does not appear
        to be any hope of significant improvement. As a result, we
        cannot find that the children would be protected and safe
        in their parents’ care.”

(Permanency Review Order 6/10/13, ¶3(a)(ii) and ¶3(b)(ii))


                                    10
J-E02009-14
J-E02012-14
     We also made the following specific factual findings:

                                 ***

           (c)  The foster parents are an adoptive resource, and
     both BCCYF and FICS support Mr. and Mrs. M[.] in their desire to
     adopt the children.

            (d) Despite the number of services that have been in
     place for the past one (1) year, the parents have not made
     significant progress and have not shown any insight or
     demonstrated any consistency that they can safely protect their
     children if they were in their custody.       This is especially
     concerning considering the children are only two (2) and one (1)
     year of age.

            (e) There has never been any plausible explanation or
     further information provided as to [M.J.T.]’s 2nd degree burn
     injuries to her feet/ankles, thigh and buttocks (CL No. 07-11165)
     nor her fractures and bruising (CL No. 07-11166) which occurred
     during times when only the parents and paternal grandparents
     were the caregivers.       As a result, the parents have not
     demonstrated any ability to remedy the circumstances that
     originally led to placement.

           (f)   There exists a parent-child relationship between the
     children and their biological parents, but the children have also
     developed a parent-child relationship with Mr. and Mrs. M[.],
     where they have been placed since 6/22/12. The children look
     to the M[.]s to meet their needs, and are provided safety,
     structure and appropriate care within their home.

           As a result, under the Order section, we changed the goal
     to adoption and directed that reasonable efforts were no longer
     required for either parent, and that compelling reasons no longer
     existed not to pursue TPR. (Permanency Review Order, 6/10/13,
     ¶23(b) – (c)).

            At the November 21, 2013 combined 18th Month
     Permanency Review and TPR proceeding (filed to Blair County
     No. 2013 AD 39 & 39A), the BCCYF caseworker Nicole Heidler
     testified.   Ms. Heidler confirmed that the children were
     comfortable in the M[.] foster home and that both children refer
     to the M[.]s as “mom” and “dad” and that they sought the M[.]s

                                    11
J-E02009-14
J-E02012-14
      out to meet their needs. (RR 242-243, 291-292). Ms. Heidler
      also testified that the children were not only bonded to their
      foster parents, but also to each other. (RR 292-293). In the
      M[.]’s care, C.E.T., IV was making progress with his speech
      development through Headstart, and M.J.T. was also progressing
      and had no developmental issues since her placement. (RR
      293).

             Even though the supervised visits at the BCCYF office with
      the parents generally went well, Ms. Heidler testified that the
      foster parents appeared to be more of the parental figures to
      these children based upon her own observations of their
      interactions together. (RR 307). There are no separation issues
      noted for the children at the end of visits with their parents. (RR
      299-300). [The pre-adoptive foster parents] also expressed a
      willingness to discuss [Parents’ continued contact with Children]
      if a TPR Petition was granted. (RR 300).

             Ms. Heidler testified that BCCYF believed it would be in the
      children’s best interests to terminate the parental rights of
      [Parents], as the children had been with their adoptive resource
      for nearly 1½ years, more than half of their respective young
      lives. (RR 302-303). The children’s needs have been met by
      Mr. & Mrs. M[.], and the children have grown and thrived within
      their home.      Therefore, BCCYF desired the termination of
      parental rights so that the children could achieve permanency.
      (Id.).

            Therefore, in our Permanency Review Order of November
      27, 2013, the goal remained adoption, reasonable efforts
      continued not to be required for either parent and compelling
      reasons did not exist. (Permanency Review Order 11/27/13,
      ¶23/Order). We also entered under separate cover an Order
      deferring any decision relative to the TPR Petition until the
      Pennsylvania Superior Court entered its decision relative to the
      parents’ appeal of our Permanency Review Order of June 10,
      2013, wherein we changed the goal to adoption.

Trial Court Opinion, 7/22/14, at 2–8 (bolded dates in original).


      On appeal, Mother and Father collectively raise three issues pertaining

to the Children’s goal change:

                                      12
J-E02009-14
J-E02012-14
      I.     Whether the trial court erred and abused its discretion by
             determining the best interests of the child would be served
             by changing the Placement Goal to Adoption where: there
             is insufficient evidence that such a Goal Change would be
             in the best interest of the child; there is insufficient
             evidence of conduct by the parents that places the health,
             safety or welfare of the child at risk; and the trial court
             fails to account for the parent-child relationship shared
             between the parents and their biological children.

      II.    Whether the trial court erred and abused its discretion in
             changing the goal for the child from reunification to
             adoption when the parents had exhibited compliance with
             the permanency plan having attended nearly all visits and
             participated in or completed nearly all recommended
             services and the trial court failed to fully consider the bond
             between the parents and child.

      III.   Whether the trial court erred and abused its discretion
             where an improper amount of weight was applied to the
             parents’ inability to explain the origin of injuries suffered
             by M.T., although the parents agree that some injury did
             occur without their knowledge.

Parents’ Brief at 5.

      We address Parents’ issues together because they are interrelated,

and implicate the sufficiency and weight of the evidence assessed by the

trial court to the testimony at the twelve-month permanency review hearing.


      Our Supreme Court set forth our standard of review for dependency

cases as follows:

            [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

                                       13
J-E02009-14
J-E02012-14

       In a change of goal proceeding, the best interests of the child, and not

the interests of the parent, must guide the trial court, and the parent’s rights

are secondary. In re A.K., 936 A.2d 528, 532-533 (Pa. Super. 2007). The

burden is on the Agency to prove the change in goal would be in the child’s

best interests.     In the Interest of M.B., 674 A.2d 702, 704 (Pa. Super.

1996).       In contrast, in a termination of parental rights proceedings, the

focus is on the conduct of the parents under 23 Pa.C.S.A. § 2511.            In re

M.B., 674 A.2d at 705.


       Section 6302 of the Juvenile Act defines a “dependent child” as a child

who:

       (1)     is without proper parental care or control, subsistence,
               education as required by law, or other care or control
               necessary for his physical, mental, or emotional health, or
               morals. A determination that there is a lack of proper
               parental care or control may be based upon evidence
               of conduct by the parent, guardian or other
               custodian that places the health, safety or welfare of
               the child at risk, including evidence of the parent’s,
               guardian’s or other custodian’s use of alcohol or a
               controlled substance that places the health, safety or
               welfare of the child at risk[.]

42 Pa.C.S.A. § 6302(1) (emphasis added).


       In In re G., T., 845 A.2d 870 (Pa. Super. 2004), this Court clarified

the definition of “dependent child” further.

       The question of whether a child is lacking proper parental care or
       control so as to be a dependent child encompasses two discrete
       questions:    whether the child presently is without proper
       parental care and control, and if so, whether such care and
       control are immediately available.



                                        14
J-E02009-14
J-E02012-14

Id. at 872 (internal quotations and citations omitted); see also In re J.C.,

5 A.3d 284, 289 (Pa. Super. 2010). Additionally, we note that “[t]he burden

of proof in a dependency proceeding is on the petitioner to demonstrate by

clear and convincing evidence that a child meets that statutory definition of

dependency.” G.,T., 845 A.2d at 872.


      With regard to a dependent child, in In re D.A., 801 A.2d 614 (Pa.

Super. 2002) (en banc), this Court explained:

      [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to
      make a finding that a child is dependent if the child meets the
      statutory definition by clear and convincing evidence. If the
      court finds that the child is dependent, then the court may make
      an appropriate disposition of the child to protect the child’s
      physical, mental and moral welfare, including allowing the child
      to remain with the parents subject to supervision, transferring
      temporary legal custody to a relative or public agency, or
      transferring custody to the juvenile court of another state. 42
      Pa.C.S. § 6351 (a).

Id. at 617.


      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.


      Section 6351(e) of the Juvenile Act provides in pertinent part:

         (e) Permanency hearings.-




                                       15
J-E02009-14
J-E02012-14
        (1) [t]he court shall conduct a permanency hearing for the
        purpose of determining or reviewing the permanency plan
        of the child, the date by which the goal of permanency for
        the child might be achieved and whether placement
        continues to be best suited to the safety, protection and
        physical, mental and moral welfare of the child. …

42 Pa.C.S.A. § 6351(e).


     Section 6351(f) of the Juvenile Act prescribes the pertinent inquiry for

the reviewing court:


     (f) Matters to be determined at permanency hearing.-

            At each permanency hearing, a court shall determine all of
the following:

     (1)   The continuing necessity for and appropriateness of the
           placement.

     (2)   The appropriateness, feasibility and extent of compliance
           with the permanency plan developed for the child.

     (3)   The extent of progress made toward alleviating the
           circumstances which necessitated the original placement.

     (4)   The appropriateness and feasibility       of   the   current
           placement goal for the child.

     (5)   The likely date by which the placement goal for the child
           might be achieved.

     (5.1) Whether reasonable efforts were made to finalize the
           permanency plan in effect.

     (6)   Whether the child is safe.



                                    ***



                                        16
J-E02009-14
J-E02012-14
     (9)   If the child has been in placement for at least 15 of the
           last 22 months or the court has determined that
           aggravated circumstances exist and that reasonable efforts
           to prevent or eliminate the need to remove the child from
           the child’s parent, guardian or custodian or to preserve
           and reunify the family need not be made or continue to be
           made, whether the county agency has filed or sought to
           join an petition to terminate parental rights and to identify,
           recruit, process and approve a qualified family to adopt the
           child unless:

                 (i) the child is being cared for by a relative best
                 suited to the physical, mental and moral welfare
                 of the child;

                 (ii) the county agency has documented a
                 compelling reason for determining that filing a
                 petition to terminate parental rights would not
                 serve the needs and welfare of the child; or

                 (iii) the child’s family has not been provided with
                 necessary services to achieve the safe return to
                 the child’s parent, guardian or custodian within
                 the time frames set forth in the permanency plan.

       (f.1)   Additional determination. – Based upon the
       determinations made under subsection (f) and all relevant
       evidence presented at the hearing, the court shall
       determine one of the following:

           (1) If and when the child will be returned to the child’s
           parent, guardian or custodian in cases where the return of
           the child is best suited to the safety, protection and
           physical, mental and moral welfare of the child.

           (2) If and when the child will be placed for adoption, and
           the county agency will file for termination of parental
           rights in cases where return to the child’s parent, guardian
           or custodian is not best suited to the safety, protection and
           physical, mental and moral welfare of the child.

           (3) If and when the child will be placed with a legal
           custodian in cases where return to the child’s parent,
           guardian or custodian or being placed for adoption is not

                                     17
J-E02009-14
J-E02012-14
           best suited to the safety, protection and physical, mental
           and moral welfare of the child.

           (4) If and when the child will be placed with a fit and wiling
           relative in cases where return to the child’s parent,
           guardian or custodian, being placed for adoption or being
           placed with a legal custodian is not best suited to the
           safety, protection and physical, mental and moral welfare
           of the child.

           (5) If and when the child will be placed in another living
           arrangement intended to be permanent in nature which is
           approved by the court in cases where the county agency
           has documented a compelling reason that it would not be
           best suited to the safety, protection and physical, mental
           and moral welfare of the child to be returned to the child’s
           parent, guardian or custodian, to be placed for adoption, to
           be placed with a legal custodian or to be placed with a fit
           and willing relative.

     (f.2) Evidence. – Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including
     evidence of the use of alcohol or a controlled substance that
     places the health, safety or welfare of the child at risk, shall be
     presented to the court by the county agency or any other party
     at any disposition or permanency hearing whether or not the
     conduct was the basis for the determination of dependency.

     (g) Court order.- On the basis of the determination made
     under subsection (f.1), the court shall order the continuation,
     modification or termination of placement or other disposition
     which is best suited to the safety, protection and physical,
     mental and moral welfare of the child.

                                    ***

42 Pa.C.S.A. §6351.


     Finally, the court should consider the bond between the child and his

parents, foster parents, and siblings. In re H.V., 37 A.3d 588, 594-595 (Pa.

Super. 2012).

                                     18
J-E02009-14
J-E02012-14

     This Court has stated:

            [T]he focus of all dependency proceedings, including
     change of goal proceedings, must be on the safety, permanency,
     and well-being of the child. The best interests of the child take
     precedence over all other considerations, including the conduct
     and the rights of the parent. . . . [W]hile parental progress
     toward completion of a permanency plan is an important factor,
     it is not to be elevated to determinative status, to the exclusion
     of all other factors.


In re A.K., 936 A.2d 528, 534 (Pa. Super. 2007). In In re N.C., 909 A.2d
818, 823 (Pa. Super. 2006), another goal change case, the trial court

granted a goal change to adoption despite the fact that the mother had

made substantial progress toward completing her permanency plan.          This

Court held that the mother’s parenting skills and judgment regarding her

children’s emotional well-being remained problematic.


     Here, CYF presented ample testimony from which the trial court could

properly change the Children’s goal from return to parents with a concurrent

goal of adoption to a sole goal of adoption. Ms. Shelley McCune, a counselor

with Family Intervention Crisis Services who worked with Parents, could not

recommend that Children could be safely returned home to Parents, and she

could not provide a time-frame for reunification.   N.T., 6/7/13, at 27-28.

She testified that Paternal Grandparents are not a good option for placement

because of M.J.T.’s burns, and she was also concerned that Paternal

Grandparents would allow Parents to be with the Children unsupervised, and

there was too great a risk to the Children’s safety. Id. at 3, 17, 30-31. Ms.

McCune acknowledged that Children have a relationship with Parents, but

view them as “fun mom and dad” because there is continuous entertainment


                                     19
J-E02009-14
J-E02012-14

during the visits.   Id. at 28, 34.   Ms. McCune also observed that Children

have a parent/child relationship with their foster parents, and noted that the

foster parents are more structured, and allow Children to play on their own

and be creative.     Id. at 29.   Ms. McCune averred that stability was in the

best interests of the Children. Id. at 29-30, 45. She testified that Parents

were not demonstrating any insight into how to safely parent; Ms. McCune

explained:

      It’s not just one situation. It’s the overall picture. It’s the
      continued things that we’re seeing and the continuing having to
      redirect and prompt and review. Some of the things that we see
      were things that were addressed last summer. We need to see
      at this point that [Parents] are able to transition these things
      over without somebody constantly saying, hey, that’s a risk to
      these children, that’s a danger, that’s a safety issue.


Id. at 26. Ms. McCune stated that she felt “like we’ve gone backwards as

opposed to going forward.”        Id. at 30.   She averred that the longer the

current situation continued, the more difficult it would be on the Children to

change the goal to adoption at a later point in time. Id. at 45.


      CYF Caseworker Nikki Heidler testified that Children had been placed

with their foster parents since their removal from Parents’ care on June 22,

2012, and that the foster parents were an adoptive resource. Id. at 52. Ms.

Heidler stated that Children are well-adjusted in the foster home, that they

play with their own toys and occupy themselves for an age-appropriate

amount of time, and that they are very focused. Id. Ms. Heidler noticed an

improvement in both of the Children’s speech.        Id.     She recommended a

change of goal to adoption, with Children remaining dependent and in CYF’s

legal and physical custody until adoption.      Id. at 60.   Ms. Heidler averred

                                        20
J-E02009-14
J-E02012-14

that there would be a major risk to Children’s safety if Parents were caring

for them with the assistance of Paternal Grandparents, as the four had been

the caregivers for Children, and were unaware of M.T.’s burns, fractures and

injuries prior to a physician diagnosing them.    Id. at 67-68.    Ms. Heidler

testified that Children were attached to their foster parents, and doing well

in their home. Id. at 59. Ms. Heidler testified that the foster parents would

be willing and able to provide an ongoing relationship between Children and

Parents. Id.


      At the close of testimony, the trial court commented:

      What I gather from Miss McCune’s testimony and the position of
      the Agency is [--] I’m more concerned with a pattern being
      established here. For example, that particular bath toy might
      not have parts that can come apart or cause any kind of choking
      hazard, but what about other toys that do? As I understood Miss
      McCune’s testimony, the concern is having the [C]hildren do
      these things, engage in these habits and this routine that maybe
      present [sic] in this particular instance is not dangerous, does
      not present a hazard[,] but maybe down the road it would
      depending on a particular toy, depending on playing with a lawn
      mower that does have a blade, does have gas and so forth.


N.T., 6/7/13, at 72-73. Finding that the CYF witnesses were credible in their

testimony that Parents are not capable of safely parenting Children, even

with the assistance of Paternal Grandparents, the trial court determined that

the Children could not be safely returned to Parents, and that their best

interests required a change in the placement goal to adoption.


      Father and Mother essentially seek for this Court to re-weigh the

evidence and the credibility determinations of the trial court in order to find

that the trial court committed an abuse of its discretion. Our Supreme Court

                                      21
J-E02009-14
J-E02012-14

has explicitly directed that we may not do so. In In re R.J.T., the Supreme

Court persuasively stated:

      [W]e are not in a position to make the close calls based on fact-
      specific determinations. Not only are our trial judges observing
      the parties during the hearing, but usually, as in this case, they
      have presided over several other hearings with the same parties
      and have a longitudinal understanding of the case and the best
      interests of the individual child involved. Thus, we must defer to
      the trial judges who see and hear the parties and can determine
      the credibility to be placed on each witness and, premised
      thereon, gauge the likelihood of success of the current
      permanency plan. Even if an appellate court would have made a
      different conclusion based on the cold record, we are not in a
      position to reweigh the evidence and the credibility
      determinations of the trial court.


In re R.J.T., 9 A.3d at 1190.      The Supreme Court noted that, as in the

instant case, the trial court had not itemized its findings with the provisions

of section 6351(f), but had considered those factors.       Id.   The Supreme

Court found the trial court’s reasons for its conclusion regarding the goal for

the child in that matter to be supported by the record.


      Thus, in In re R.J.T., our Supreme Court has instructed that we

cannot find an abuse of the trial court’s discretion where the record supports

the trial court’s decision that a goal change to adoption is “best suited to the

safety, protection and physical, mental and moral welfare of the child.” Id.

at 1190 (citing 42 Pa.C.S.A. § 6351(g)).       Here, the record supports the

change of goal to adoption. We will not disturb the trial court’s credibility

determinations and weighing of the evidence.


      With regard to the termination of parental rights, Mother and Father

collectively raise four issues:

                                      22
J-E02009-14
J-E02012-14
      I.     Whether the trial court erred and abused its discretion by
             determining that the best interests of the child would be
             served by terminating parental rights where: there is
             insufficient evidence that termination would be in the best
             interest of the child and there is insufficient evidence of
             conduct by the parents that places the health, safety or
             welfare of the child at risk.

      II.    Whether the trial court erred and abused its discretion in
             terminating parental rights where there is not clear and
             convincing evidence to indicate that: any repeated and
             continued incapacity, abuse, neglect and/or refusal of the
             parents has caused the child to be without essential
             parental care, control or subsistence necessary for the
             child’s physical and mental well-being; those alleged
             conditions cannot or will not be remedied by the parents;
             and that the alleged conditions continue to persist.

      III.   Whether the trial court erred and abused its discretion in
             terminating parental rights of the above-named minor
             child, C.T., where no abuse or neglect was clearly alleged
             relative to the child.

      IV.    Whether the trial court erred and abused its discretion in
             terminating parental rights of the above-named minor
             child, M.T., where parents could not identify injuries that
             may have occurred while the child was not under their
             care.


Parents’ Brief at 6-7.


      As with their goal change issues, Parents’ termination issues are

interrelated and implicate the trial court’s assessment of the sufficiency and

weight of the evidence. We therefore address the issues together.


      We review appeals from the involuntary termination of parental rights

according to the following standard:




                                       23
J-E02009-14
J-E02012-14
     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; [In re]
     R.I.S., [___ Pa. ___, ___, 36 A.3d 567, 572 (2011) (plurality
     opinion)]. As has been often stated, an abuse of discretion does
     not result merely because the reviewing court might have
     reached a different conclusion. Id.; see also Samuel Bassett
     v. Kia Motors America, Inc., [___ Pa. ___], 34 A.3d 1, 51 (Pa.
     2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
630, 634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 608 Pa. 9, 9
     A.3d at 1190. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (Pa. 1994).


In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis:




                                      24
J-E02009-14
J-E02012-14
      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).


      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009). Here, the trial court terminated Mother and Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (8), and (b). Decrees, 3/5/14.

With regard to section (a):

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


                                   ***


         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions


                                     25
J-E02009-14
J-E02012-14
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent.


                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the date
           of removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.


23 Pa.C.S.A. § 2511(a)(2) and (8).


     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).


     Here, the Children were removed from Mother and Father’s care on

June 22, 2012, when Mother and Father signed a Voluntary Placement

Agreement.      The Children have remained in their foster/pre-adoptive

placement.    Although the trial court did not enter the termination decrees

until March 5, 2014, after this Court filed its March 4, 2014 memorandum

affirming the goal change to adoption, the trial court based termination on

the evidence presented at the November 21, 2013 hearing. At the time of

the November 21, 2013 hearing, the Children had been removed from the

care of the parents, approximately 17 months had elapsed from the date of

the Children’s removal, and the conditions which led to the removal of the


                                      26
J-E02009-14
J-E02012-14

Children continued to exist, such that termination of parental rights best

served the needs and welfare of the Children.         See 23 Pa.C.S.A. §

2511(a)(2) and (8).


     The trial court explained:

           We found that [the Agency] met its burden of providing
     clear and convincing evidence that grounds for terminating the
     parental rights of [Mother and Father] existed under both 23 Pa.
     C.S.A. § 2511(a)(2) and (8). …

           This case originated because of two (2) separate findings
     of abuse relative to [M.J.T.] that occurred when she was in the
     exclusive care of the paternal grandparents and/or her parents.
     Neither the parents nor the paternal grandparents ever offered
     any plausible explanation as to the serious injuries, nor did they
     ever seem to appreciate the severe nature of such injuries. The
     child abuse investigation concluded with a finding that abuse
     occurred relative to the bruising and broken bones by clear and
     convincing evidence as a result of a serious injury, as well as a
     finding of prima facie evidence that the parents and paternal
     grandparents were perpetrators of that abuse due to the fact
     that they were the only individuals responsible for the welfare of
     the child during the time of the injuries. (RR 4-5; 9/17/12, M.T.
     Order of Adjudication, p. 4). This finding was never contested
     nor appealed by the parents or paternal grandparents.

            [The Agency] provided numerous services to the parents,
     including parent counseling and parent education through FICS;
     the Family Resource Center Parenting Program, the Parents as
     Teachers Program, and Early Intervention. In addition, [F]ather
     completed the Men Helping Men Program and [M]other
     completed the Women Aware Program and participated in
     counseling services with two different counselors. Despite all
     such effort by the various service providers, there remained a
     consistent and serious concern among those same service
     providers relative to the parents’ ability to both identify and
     adequately address safety issues. The concern over the parents’
     inability to recognize and appreciate safety issues resulted in
     FICS providing fully supervised visits, never being able to



                                    27
J-E02009-14
J-E02012-14
     transition to even a level of being “loosely supervised”, much
     less unsupervised visits.

            We are fully satisfied that [the Agency] provided a
     reasonable and good faith effort to reunify these children with
     their parents. As determined by Dr. Morford, these parents have
     an approximate intellectual capacity of a 9 year old ([Father])
     and a 14 year old ([Mother]) respectively. This borderline
     mental capacity prevents them from making progress toward
     providing a safe environment for their children. This court
     believes it to be appropriate to place the children’s needs for
     safety and permanency ahead of a parent’s fundamental right to
     parent a child if they lack the capacity to do so in a safe,
     effective and consistent manner.

            … These children have been removed from the care of their
     parents, initially by a voluntary agreement with the Agency.
     Well more than twelve (12) months or more has elapsed from
     the date of such removal and placement and the conditions
     which led to the removal or placement of the children continue
     to exist. In fact, at the time of the TPR proceeding, the children
     had been in placement for seventeen (17) months. As stated
     above, we are fully satisfied that a termination of parental rights
     is in the best interest of each child.


Trial Court Opinion, 7/22/14, at 12-13.


     The record supports the trial court’s reasoning. CYF Caseworker Nikki

Heidler testified to being the Parents’ caseworker since July of 2012. N.T.,

11/21/13, at 3. She confirmed that the Children had been in placement for

seventeen (17) months, and had been in the same foster/pre-adoptive

placement since June of 2012. Id. Ms. Heidler testified that Parents visited

the Children “one time a month” for “an hour and a half fully supervised at

Children and Youth.” Id. at 11. She explained, “In addition to receiving the

FICS services, [Parents] were receiving Parents as Teachers which they had

sought out on their own when the children came into placement. They were


                                     28
J-E02009-14
J-E02012-14

also receiving Early Intervention for [Father] that was helping with parenting

skills and helping them to help him develop.” Id. at 22. Nonetheless, Ms.

Heidler advocated for termination, and explained in detail and unequivocally:

            The children have been in placement for over twelve
     months. They have actually been in the same foster home for
     seventeen months now. … There still remain unremedied issues
     of incapacity, abuse, neglect by the parents. The injuries that
     [M.J.T.] suffered were found to be abuse by prima facie
     evidence. Those are still unexplained. However, the parents
     have consistently reported to the Agency and to service
     providers that they or the grandparents were the only people
     that could have been caregivers for the children at that time.
     The parents have not provided any information or documentation
     that they have been addressing their intellectual or functioning
     limitations.   Those were observed and testified to by [Ms.
     McCune from Family Intervention Crisis Services]. They were
     also reported by [Dr.] Marilyn Morford. [Dr.] Morford also noted
     that in her report that Mom is functioning at the level of a
     fourteen year old and Dad is functioning at the level of a nine
     year old. Both parents have difficulty understanding the safety
     and developmental needs of the children. They have never
     alleviated the safety concerns in the past or to proceed
     past supervised visitation. When they were visiting with
     FICS, they have never made the step to the point where
     they could be unsupervised because of safety concerns in
     those visits. In fact, in the last month that FICS was
     providing services, [Parents] had regressed and there
     were numerous issues that had to be addressed by FICS
     during the visitations.

                                     ***

           There has been no remedy to the circumstances that led to
     the placement regarding the injuries to [M.J.T.] or to the lack of
     supervision of the children.

N.T., 11/21/13, at 13-14 (emphasis supplied).




                                     29
J-E02009-14
J-E02012-14

      Given the foregoing, we find the statutory grounds for termination

under 23 Pa.C.S.A. § 2511(a)(2) and (8) are supported by clear and

convincing evidence of record. In re R.N.J., supra.


      With regard to 23 Pa.C.S.A. § 2511(b), the statute provides:

      (b) Other considerations.--The court in terminating
      the rights of a parent shall give primary consideration to
      the developmental, physical and emotional needs and
      welfare of the child. The rights of a parent shall not be
      terminated solely on the basis of environmental factors
      such as inadequate housing, furnishings, income, clothing
      and medical care if found to be beyond the control of the
      parent. With respect to any petition filed pursuant to
      subsection (a)(1), (6) or (8), the court shall not consider
      any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to
      the giving of notice of the filing of the petition.


23 Pa.C.S.A. § 2511 (b).


      The focus in terminating parental rights under section 2511(a) is on

the parent, but the focus turns to the children under section 2511(b). In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).

Under section 2511(b), we examine whether termination of parental rights

would best serve the developmental, physical, and emotional needs and

welfare of the child. In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa. Super.

2005).    “Intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.” Id. at 1287

(citation omitted).



                                     30
J-E02009-14
J-E02012-14

      With regard to the needs and welfare analysis, the trial court in this

case observed:

             It is also our belief that the record established by clear and
      convincing evidence, after taking into consideration the
      developmental, physical and emotional needs and welfare of the
      subject children, that the termination of the parental rights of
      [Mother] and [Father] would best serve the needs and welfare of
      the children. It is interesting to note that the parents continue
      to argue that they need more time and additional services to
      effectuate reunification with their children. Despite the various
      services put into effect, the parents have demonstrated an
      inability to consistently provide a safe and secure environment
      for their children. The children are thriving in their foster home
      setting; they refer to their foster parents as “mom” and “dad”;
      the foster parents have met all of their needs; and these
      children, especially considering their young age, are entitled to
      permanency and a safe and stable living environment. The
      record also supports that the children have formed a loving and
      secure bond with their [foster parents, who are also] their
      adoptive resource.


Trial Court Opinion, 7/22/14, at 13.


      Again, the record supports the determination of the trial court.        For

example, the CYF caseworker, Ms. Heidler, testified that the Children are

“developing very well” and are “very bonded” with their pre-adoptive foster

parents, as well as one another. N.T., 11/21/13, at 4. She explained that

the pre-adoptive foster parents have been meeting the children’s needs and

the children “are thriving and growing and developing in the adoptive

home.”    Id. at 14-15.     With regard to the parental bond, Ms. Heidler

expressed:

      The relationship between the parents, with the children, …
      During those visits it appears to be more of a play date. They do
      seek out the parents … to meet their needs during that visitation
      when they need to go to the bathroom or if they need more food
                                       31
J-E02009-14
J-E02012-14
      or something. However, those visits are frequently a lot of play
      time, which it’s a play room.       They’re little children.   It’s
      understandable for the circumstances.           Whereas, in my
      observations with [the pre-adoptive foster parents], are that
      they’re more of a parental figure to the children than the parents
      are.

Id. at 18-19.


      The above evidence supports the trial court’s consideration of the

developmental, physical, and emotional needs and welfare of the Children in

determining that the Parents’ rights should be terminated pursuant to

section 2511(b). In re C.M.S. supra.


      For the foregoing reasons, we affirm the trial court with respect to

both the dependent Children’s permanency placement goal change to

adoption, and the termination of Mother and Father’s parental rights.


      Orders affirmed. Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2014




                                      32